HUNTEK, Circuit Judge,
concurring:
I concur in the majority’s decision to affirm Chief Judge Christian’s dismissal of the Habitual Criminal Information against Testamark on the grounds that it was not timely filed.
The government’s claim that its Information was filed in a timely manner under the requirements of V.I. Code Ann. tit. 14 § 62(a) is based on the delivery of the Information to the courtroom deputy at the close of Testamark’s trial on March 29, 1977. There was no attempt *516to present the papers to the Clerk’s office the next morning between 8:00 A.M. when the office opened and 8:30 A.M., the scheduled time of the sentencing hearing.
In June of 1976, Chief Judge Christian, under his administrative authority over the Clerk’s office, issued a directive to the members of the Virgin Islands Bar.1 In that Directive he noted that two years previously he had issued a memorandum to the Bar stating that papers may not be filed with courtroom deputies. The last paragraph on the 1974 memorandum warned that if the procedures set forth were not complied with, the Chief Judge would direct the Clerk to reject improperly “filed” papers. The June 1976 Directive put this sanction into effect, and the *517Clerk was ordered to disregard papers which had not been filed in his office.
The government in this case did not comply with the Directive of the Chief Judge. Instead, the prosecutor merely handed the Habitual Criminal Information to the courtroom deputy in the courtroom. As a result, the papers were in fact not filed with the Clerk until April 19, 1977, almost three weeks late.
When Chief Judge Christian was first advised of the Habitual Criminal Information at the sentencing hearing, he in good faith believed that the matter was before him and orally dismissed the Information. When he later considered the matter as a result of the government’s motion to correct Testamark’s sentence, the judge stated that the Information had not been filed, apparently because the government did not follow the procedure necessary for a filing in the Clerk’s office. With respect to his earlier dismissal of the Information the judge commented
That action on the Court’s part may have been a nullity since there seems to have been no information properly before the Court.
In his final order, he ruled that the Information had not been filed in a timely manner and dismissed it.
The rule prescribing the proper place and method for filing an Information was clear and unambiguous. The government had the opportunity to file its Information properly but failed to do so. The need for compliance with the Directive’s rule, as a part of the orderly administration of justice, is underscored by the events of this case. On appeal, we affirm the Chief Judge’s enforcement of the administrative procedures of his court.

 The directive states in part:
A. Pleadings and other documents. Each and every document on a case must be filed with the Clerk of the Court. Upon being time-stamped by the receiving clerk, the document is to be placed on the in-basket of the docketing clerk. Once the docketing clerk has made the appropriate entry for a document on the corresponding docket, said document is then to be placed on the in-basket of the filing clerk. One person should be responsible for retrieving case records, filing the corresponding documents, and restoring case records to the case files.
Courtroom deputies and other personnel are not to accept documents from attorneys and other persons except as set forth in the above procedure. On this matter, my November 21, 1974 memorandum to the Members of the Bar still holds. At that time, nearly two years ago, I issued the following directive:
“More and more I find that members of the bar, instead of filing documents in the office of the clerk of the court, where they should be filed, insist on either handing them to the courtroom deputies or by mailing them directly to the judge. I must ask that you cease and desist from this practice immediately. Your taking this shortcut, if such it is, in no way helps to advance your case. From our standpoint, it results not only in confusion, but also in the mislaying of papers. Moreover documents reaching the court in the manner to which I am here objecting, more often than not do not bear the clerk’s filing stamp. At times it has been of critical importance for the court to know precisely when a document was filed, and this is another reason why I ask that the practice be discontinued. I grant that at times you have been asked to send copies of briefs directly to the court, but at such times it is also expected that the original will be filed in the clerk’s office.
“I hope that I shall have your cooperation in this matter. Failing this, and if the practice persists, I shall have to instruct the clerk to disregard all such papers and consider them not filed with the court unless the proper channel is observed.”
Henceforth, the clerk will disregard all such papers and consider them not filed with the court unless the above procedure is followed and the documents are stamped with the clerk’s filing stamp.